F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                              July 26, 2006
                         FO R TH E TENTH CIRCUIT           Elisabeth A. Shumaker
                                                               Clerk of Court

LLO YD ADAM S,

           Plaintiff-Appellant,

  v.                                              No. 06-3044
                                           (D.C. No. 05-CV-3210-SAC)
JOSEPH NEUBAUER, CEO, Aramark                       (D . Kan.)
Correctional Services, in his
individual and official capacity;
AR AM AR K C OR RECTION AL
SERVICES, INC .; RO GER
W E RH O LTZ and WILLIA M
CUM M INGS, Kansas Department of
Corrections, in their individual and
official capacities; RA Y RO BERTS,
W arden, El Dorado Correctional
Facility, in his individual and official
capacity; JUDY LANGHO FER,
Accountant, El Dorado Correctional
Facility, in her individual and official
capacity; EL D O RA D O
C ORREC TIO N A L FA CILITY ;
K A N SA S D EPA RTM EN T O F
CORRECTIONS; K. HARRIS, Unit
Team M anager, El Dorado
Correctional Facility, in their
individual and official capacity,

           Defendants-Appellees.




M ELVIN LO CK ETT,

           Plaintiff-Appellant,
  v.                                                    No. 06-3045
                                                 (D.C. No. 05-CV-3209-SAC)
JOSEPH NEUBAUER, CEO, Aramark                             (D . Kan.)
Correctional Services, in his
individual and official capacity;
AR AM AR K C OR RECTION AL
SERVICES, INC .; RO GER
W E RH O LTZ and WILLIA M
CUM M INGS, Kansas Department of
Corrections, in their individual and
official capacities; RA Y RO BERTS,
W arden, El Dorado Correctional
Facility, in his individual and official
capacity; JUDY LANGHO FER,
Accountant, El Dorado Correctional
Facility, in her individual and official
capacity; EL D O RA D O
C ORREC TIO N A L FA CILITY ;
JOHN/JANE DOES, Known and
unknown, in their individual and
official capacities; K A N SA S
DEPA RTM EN T O F CO RR ECTIONS;
FNU LNU , Unit Team M anager, El
Dorado Correctional Facility, in an
individual and official capacity,


        Defendants-Appellees.




VERNON P. TH OM AS,

         Plaintiff-Appellant,

  v.                                                    No. 06-3046
                                                 (D.C. No. 05-CV-3208-SAC)
JOSEPH NEUBAUER, CEO, Aramark                             (D . Kan.)
Correctional Services, in his


                                           -2-
    individual and official capacity;
    AR AM AR K C OR RECTION AL
    SERVICES, INC .; RO GER
    W E RH O LTZ and WILLIA M
    CUM M INGS, Kansas Department of
    Corrections, in their individual and
    official capacities; RA Y RO BERTS,
    W arden, El Dorado Correctional
    Facility, in his individual and official
    capacity; JUDY LANGHO FER,
    Accountant, El Dorado Correctional
    Facility, in her individual and official
    capacity; EL D O RA D O
    C ORREC TIO N A L FA CILITY ;
    K A N SA S D EPA RTM EN T O F
    CORRECTIONS; FNU LNU, Unit
    Team M anager, El Dorado
    Correctional Facility, in their
    individual and official capacity; JANE
    DOES, known and unknown, in their
    individual and official capacities;
    JO HN DOES, known and unknown, in
    their individual and official capacities,

             Defendants-Appellees.




                               OR D ER AND JUDGM ENT *



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.

                                                -3-
Before BROR B Y and EBEL, Circuit Judges, and KANE, ** District Judge.




      These companion pro se appeals challenge district court orders that

dismissed appellants’ 42 U.S.C. § 1983 civil rights complaints. W e affirm. 1

                                    B ACKGROUND

      Appellants are inmates at the El Dorado Correctional Facility in El Dorado,

Kansas. Aramark Correctional Services, Inc., provides food services at the prison

under contract with the Kansas Department of Corrections. Appellants allege

that, while incarcerated, they worked for Aramark and were paid only “prison

wages,” instead of the minimum wage, in violation of the Fair Labor Standards

Act (FLSA ), 29 U.S.C. §§ 201-219. Compl. at 7. They assert a variety of

constitutional claims against Aramark, the corrections department, the

correctional facility, and various prison officials to remedy the “unlaw ful effects

of slave labor.” Id. at 14.

**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.


1
       Our initial concerns regarding appellate jurisdiction in Case No. 06-3045
have been resolved. See Fed. R. App. P. 4(c)(1) (“If an inmate confined in an
institution files a notice of appeal in either a civil or a criminal case, the notice is
timely if it is deposited in the institution’s internal mail system on or before the
last day for filing.”); Houston v. Lack, 487 U.S. 266, 276 (1988) (holding that a
prisoner’s notice of appeal will be considered timely if given to prison officials
for mailing prior to the filing deadline, regardless of when the court receives the
notice).

                                           -4-
      The district court screened the complaints and ordered them dismissed,

ruling that (1) the correctional facility and the department of corrections were not

subject to suit under § 1983; (2) the prison officials that were sued in their

official capacities for monetary relief were immune from suit; and (3) the

appellants failed to state a claim for relief because they were not covered by the

FLSA and because there is no constitutional right for inmates to receive certain

wages. This appeal followed.

                                     D ISCUSSION

      W e review de novo the district court’s decision to dismiss this case on

Eleventh Amendment grounds and for failure to state a claim. Harris v. Owens,

264 F.3d 1282, 1287 (10th Cir. 2001).

      The Eleventh Amendment provides that “[t]he Judicial power of the United

States shall not be construed to extend to any suit in law or equity, comm enced or

prosecuted against one of the United States by Citizens of another State.”

U.S. Const. amend. XI. A state agency is not a “person” under § 1983 and is

immune from suit under the Eleventh Amendment. See Will v. M ichigan Dept. of

State Police, 491 U.S. 58, 66 (1989). Immunity also extends to a state official

sued in his or her official capacity for monetary damages. Ruiz v. M cDonnell,

299 F.3d 1173, 1180 (10th Cir. 2002). W e discern no error in the district court’s

rulings regarding the scope of § 1983 and the Eleventh Amendment.




                                          -5-
      “Dismissal of a pro se complaint for failure to state a claim is proper only

where it is obvious that the plaintiff cannot prevail on the facts he has alleged and

it would be futile to give him an opportunity to amend.” Perkins v. Kan. Dep’t of

Corr., 165 F.3d 803, 806 (10th Cir. 1999). “In determining whether dismissal is

proper, we accept the allegations in the complaint as true and construe those

allegations and any reasonable inferences therefrom in the light most favorable to

Plaintiff.” French v. Adams County Detention Ctr., 379 F.3d 1158, 1159

(10th Cir. 2004). Because appellants proceed pro se, we liberally construe their

complaints. Id.

      W e have held that inmates working in a prison are not “employees” covered

by the FLSA. Franks v. Okla. State Indus., 7 F.3d 971, 972-73 (10th Cir. 1993).

“Further, there is no Constitutional right to compensation for such work;

compensation for prison labor is ‘by grace of the state.’” Vanskike v. Peters,

974 F.2d 806, 809 (7th Cir. 1992) (quoting Sigler v. Lowrie, 404 F.2d 659, 661

(8th Cir. 1968)). W e conclude that the district court properly applied these

principles in dismissing appellants’ complaints for failure to state a claim.

      Accordingly, we AFFIRM the district court’s dismissal orders for

substantially the same reasons discussed therein, and we remind appellants of




                                         -6-
their continuing obligations to make partial payments until they have paid their

filing fees in full. See 28 U.S.C. § 1915(b).


                                                    Entered for the Court


                                                    John L. Kane
                                                    District Judge




                                         -7-